20-1975
     Klein v. Zugabie


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 16th day of November, two thousand twenty-one.
 4
 5          PRESENT:          AMALYA L. KEARSE,
 6                            RAYMOND J. LOHIER, JR.,
 7                            JOSEPH F. BIANCO,
 8                                     Circuit Judges.
 9          ------------------------------------------------------------------
10
11          SHMUEL KLEIN,
12
13                   Plaintiff-Appellant,
14
15                      v.                                                       No. 20-1975-cv
 1         THOMAS P. ZUGABIE, IN HIS OFFICIAL
 2         CAPACITY AS ROCKLAND COUNTY DISTRICT
 3         ATTORNEY, DEMEZA DELHOMME, IN HIS
 4         OFFICIAL CAPACITY AS MAYOR OF THE
 5         VILLAGE OF SPRING VALLEY, PAUL MODICA, IN
 6         HIS OFFICIAL CAPACITY AS A POLICE CHIEF
 7         FOR THE VILLAGE OF SPRING VALLEY POLICE
 8         DEPARTMENT, POLICE OFFICER JOHN
 9         BELTEMPO, INDIVIDUALLY AND IN HIS
10         OFFICIAL CAPACITY AS A POLICE OFFICER FOR
11         THE VILLAGE OF SPRING VALLEY POLICE
12         DEPARTMENT, LOUIS SCORZIELLO,
13         INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
14         AS A POLICE OFFICER OF THE VILLAGE OF
15         SPRING VALLEY POLICE DEPARTMENT, JOHN
16         DOE, JANE ROE, XYZ,
17
18                  Defendants-Appellees. ∗
19
20         ------------------------------------------------------------------
21
22         FOR PLAINTIFF-APPELLANT:                                SHMUEL KLEIN, pro se (Joshua N.
23                                                                 Bleichman, on the brief, Bleichman &
24                                                                 Klein, Spring Valley, NY)
25
26         FOR DEFENDANTS-APPELLEES
27         Demeza Delhomme, in his official
28         capacity as Mayor of the Village of
29         Spring Valley, Paul Modica, in
30         his official capacity as a Police Chief
31         for the Village of Spring Valley Police
32         Department, Police Officer John
33         Beltempo, individually and in
34         his official capacity as a Police Officer


     ∗ The Clerk of Court is directed to amend the caption as set forth above.

                                                           2
 1         for the Village of Spring Valley Police
 2         Department, Louis Scorziello,
 3         individually and in his official
 4         capacity as a police officer of the
 5         Village of Spring Valley Police
 6         Department:                               BRYAN SOKOLOFF (Cooper Binsky, on
 7                                                   the brief), Sokoloff Stern LLP, Carle
 8                                                   Place, NY
 9
10         FOR DEFENDANTS-APPELLEES
11         Thomas P. Zugabie, in his official
12         capacity as Rockland County
13         District Attorney, and Jane Roe:          ROBERT B. WEISSMAN, Saretsky Katz &
14                                                   Dranoff, LLP, Elmsford, NY
15
16         Appeal from a judgment of the United States District Court for the

17   Southern District of New York (Nelson S. Román, Judge).

18         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

19   AND DECREED that the judgment of the District Court is AFFIRMED.

20         Shmuel Klein appeals from the May 28, 2020 judgment of the United States

21   District Court for the Southern District of New York (Román, J.) in an action

22   brought under 42 U.S.C. § 1983 claiming violations of various Amendments to

23   the United States Constitution and under New York state law for malicious

24   prosecution and conspiracy to do the same, false arrest, excessive force, assault,

25   battery, and New York state constitutional torts. These claims arose from the


                                                 3
 1   2010 arrest of Klein, who was an attorney at the time, by Spring Valley Police

 2   Department officers John Beltempo and Louis Scorziello and from his

 3   prosecution by the Rockland County District Attorney’s Office for retaining and

 4   refusing to return packages that the United Parcel Service, Inc. (“UPS”) had

5    misdelivered to him. The District Court dismissed Klein’s claims on various

 6   grounds. 1 We assume the parties’ familiarity with the underlying facts,

 7   procedural history, and the issues on appeal, to which we refer only as necessary

 8   to explain our decision to affirm.

 9         This Court reviews de novo a district court’s dismissal of a complaint

10   under Rule 12(b)(1) or 12(b)(6) of the Federal Rules of Civil Procedure.

11   Libertarian Party of Erie Cty. v. Cuomo, 970 F.3d 106, 121 (2d Cir. 2020).

12         We begin with the District Court’s determination that most of Klein’s

13   § 1983 and state claims against the Defendants-Appellees are time-barred. We

14   agree. Klein’s § 1983 claims and New York state constitutional claims are

15   subject to a three-year limitations period. See Hogan v. Fischer, 738 F.3d 509,



     1 On December 23, 2020, this Court dismissed as untimely Klein’s appeal relating to the
     other defendants who are not the Defendants-Appellees in this appeal: UPS, David P.
     Abney, Richard Smith, George Kellinger, and D. Scott Davis.

                                                4
 1   517 (2d Cir. 2013) (42 U.S.C. § 1983); 423 S. Salina St. v. City of Syracuse, 68

 2   N.Y.2d 474, 482 (1986) (New York state constitutional claims). The state

 3   common law claims against Mayor Delhomme, Police Chief Modica, and police

 4   officers Beltempo and Scorziello are subject to a limitations period of one year

 5   and ninety days. See N.Y. Gen. Mun. Law § 50-i(1)(c); Baity v. City of Buffalo,

 6   72 N.Y.S.3d 296, 297 (4th Dep’t 2018). Other than Klein’s malicious prosecution

 7   claim, these federal and state law claims accrued in March 2010 and by the latest

 8   March 2011, approximately four years before Klein initiated this action.

 9   Accordingly, those claims were untimely and properly dismissed.

10         The District Court also determined that the notice of claim filed with the

11   Village of Spring Valley relating to the claims against Mayor Delhomme, Police

12   Chief Modica, and the police officers was deficient because it failed to assert a

13   claim of malicious prosecution. We conclude that it correctly dismissed the

14   malicious prosecution claims for that reason. See Finke v. City of Glen Cove,

15   866 N.Y.S.2d 317, 319 (2d Dep’t 2008) (“[C]auses of action for which a notice of

16   claim is required which are not listed in the plaintiff’s original notice of claim

17   may not be interposed. . . .” (quotation marks omitted)). The District Court also


                                                5
 1   properly dismissed the federal malicious prosecution claims against Mayor

 2   Delhomme and Police Chief Modica because there were no allegations that could

 3   establish their personal involvement in the prosecution. See Farid v. Ellen, 593

 4   F.3d 233, 249 (2d Cir. 2010).

 5         We next affirm the District Court’s dismissal of the § 1983 malicious

 6   prosecution and conspiracy claims for money damages against District Attorney

 7   Thomas P. Zugabie 2 on Eleventh Amendment sovereign immunity grounds.

8    Zugabie was sued in his official capacity, while the allegations against him all

 9   relate to decisions made while acting in his prosecutorial capacity. And in New

10   York, district attorneys prosecuting a criminal matter act in a quasi-judicial

11   capacity and represent the State, not the county. Ying Jing Gan v. City of New

12   York, 996 F.2d 522, 536 (2d Cir. 1993). Klein’s § 1983 and state law causes of

13   action seeking damages for malicious prosecution against Zugabie in his official

14   capacity (the only capacity in which he was sued) are therefore barred by

15   Eleventh Amendment sovereign immunity. See id. at 529 (“To the extent that



     2 The then-District Attorney’s name is Thomas Zugibe, not Zugabie. As the name was
     spelled “Zugabie” throughout the proceedings below, “we feel constrained to adhere to
     the erroneous spelling,” Ford Motor Credit Co. v, Milhollin, 444 U.S. 555, 555 n.* (1980).

                                                 6
 1   [a § 1983] claim is asserted against the state official in his official capacity, he may

 2   assert the state’s Eleventh Amendment immunity against suit. . . .”).

 3         For similar reasons, the District Court was also correct in dismissing the

 4   claims for money damages against Defendant Jane Roe, later identified as

 5   Assistant District Attorney Jennifer Parietti. To the extent that Klein sued

 6   Parietti in her official capacity, Eleventh Amendment sovereign immunity bars

 7   the malicious prosecution claim against her. See id. And to the extent that

 8   Parietti was sued in her individual capacity for her conduct during the

 9   prosecutorial phase of the criminal process against Klein, we agree with the

10   District Court that common-law absolute immunity bars the claims against her.

11   Hill v. City of New York, 45 F.3d 653, 661 (2d Cir. 1995). As the District Court

12   pointed out, all of the allegations against Parietti relate to her exercise of

13   prosecutorial, not investigative or administrative, duties. “[P]rosecutors

14   performing prosecutorial activities that are intimately associated with the judicial

15   phase of the criminal process are entitled to absolute immunity from an action

16   for damages under § 1983.” Ying Jing Gan, 996 F.2d at 530 (quotation marks

17   omitted).


                                                7
 1         In addition, although Klein’s prayer for relief sought declaratory and

2    injunctive relief, on appeal he does not press any argument with respect to their

 3   dismissal. He has therefore abandoned any quest for that type of relief. See

 4   Morrison v. Johnson, 429 F.3d 48, 52 (2d Cir. 2005).

 5         Finally, the District Court also properly dismissed Klein’s malicious

 6   prosecution and conspiracy claims against police officers Beltempo and

 7   Scorziello because they were never served with a summons. We review a

 8   district court’s dismissal for insufficient service of process for abuse of discretion.

 9   Thompson v. Maldonado, 309 F.3d 107, 110 (2d Cir. 2002).        On appeal, Klein

10   does not meaningfully dispute that service was inadequate. And in any event,

11   having reviewed the record, we find no abuse of discretion in the District Court’s

12   determination.

13




                                                8
1         We have considered all of Klein’s remaining arguments and conclude that

2   they are without merit. For the foregoing reasons, we AFFIRM the judgment of

3   the District Court.

4                                       FOR THE COURT:
5                                       Catherine O’Hagan Wolfe, Clerk of Court




                                          9